Opinion issued July 16, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00425-CV
                            ———————————
                     GHX INDUSTRIAL, LLC, Appellant
                                        V.
                    TITEFLEX CORPORATION, Appellee



                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-48034A


                          MEMORANDUM OPINION

      Appellant GHX Industrial, LLC, has filed a motion to dismiss the appeal,

stating that the parties have settled their dispute. See TEX. R. APP. P. 42.1(a)(1).

No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




                                         2